Citation Nr: 0400232	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  03-03 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for myopic astigmatism 
and presbyopia.

2.  Entitlement to service connection for bilateral wrist 
tendonitis.

3.  Entitlement to service connection for bilateral hand 
strain.

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to service connection for arthritis of the 
lumbar spine.

6.  Entitlement to service connection for bilateral hip 
strain.

7.  Entitlement to service connection for bilateral ankle 
strain.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran had active service from February 1960 to May 
1980, to include a period of service in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claims.

The issues of entitlement to service connection for bilateral 
wrist tendonitis, bilateral hand strain, bilateral knee 
disorder, arthritis of the lumbar spine, bilateral hip 
strain, and bilateral ankle strain will be addressed in the 
Remand portion of this decision.


FINDING OF FACT

Bilateral myopic astigmatism and presbyopia are developmental 
in nature were not aggravated beyond the natural progression 
of the disorder during service.


CONCLUSION OF LAW

Service connection for myopic astigmatism and presbyopia is 
denied as a matter of law.  38 U.S.C.A. §§ 101, 1110, 1131, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. § 
3.303(c) (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA must notify the veteran of evidence and information 
necessary to substantiate 
his claim and inform him as to whether he or VA bears the 
burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the August 2002 rating decision, the October 
2002 Statement of the Case (SOC), and the March 2003 
Supplemental Statement of the Case (SSOC).  He was 
specifically told about the requirements to establish 
successful claims, and of the reasons that the evidence in 
his case was inadequate.  The veteran was further informed of 
which information and evidence he was to provide to VA and of 
which information and evidence VA would obtain on his behalf 
by means of the foregoing correspondence.  Specifically, the 
April 2002 letter advised the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  

The veteran was also asked to advise VA if there were any 
other information or evidence he considered relevant to his 
claim so that VA could help by getting that evidence.  In the 
April 2002 letter, the RO advised the veteran to send in any 
additional information or evidence in support of the claim 
within 30 days from the date of the letter. The RO further 
advised the veteran that if no information and evidence had 
been received within that time, his claim would be decided 
based only on the evidence the RO had previously received and 
any VA examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____) (permits VA to adjudicate a claim within a year of 
receipt.)  This provision is retroactive to November 9, 2000, 
the effective date of the VCAA.  Thus, the Board concludes 
that VA has met its duty to assist in this matter.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's available VA and 
private medical treatment records.  There is no indication of 
relevant available medical records that the RO failed to 
obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran afforded an appropriate VA eye 
examination in June 2002. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Under 38 C.F.R. § 3.303(c) (2003) congenital or developmental 
disorders, including refractive errors of the eyes, are not 
diseases or injuries for the purpose of VA disability 
compensation.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  A preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2003); 38 C.F.R. § 3.306(a) (2003).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service. 38 C.F.R. § 
3.306(b) (2003).

A review of the service medical records reveals that from 
October 1966 to August 1979, the veteran was seen 
intermittently for decreased visual acuity associated with 
myopia and myopic astigmatism.  The records shows that he was 
prescribed glasses for his decreased visual acuity.

Subsequent to service, an August 1980 VA examination report 
shows that examination of the eye revealed no significant 
abnormalities and corrected distant vision to 20/20, 
bilaterally.

A June 2002 VA eye examination report shows that the veteran 
reported no eye complaints, that he did not have 
hypertension, diabetes, or relevant allergies, and that he 
worked in an office-computer environment.  The diagnosis was 
myopic astigmatism in each eye, moderate in extent, and 
presbyopia.  These were said to be unremarkable findings.

The veteran currently has bilateral myopic astigmatism and 
presbyopia.  Myopic astigmatism and presbyopia are a form of 
refractive error.  See VBA's ADJUDICATION PROCEDURE  MANUAL, 
M21-1, Part VI, para. 11.07(b) (August 26, 1996)  
(hereinafter "M21-1").  Refractive error of the eye is not a 
disease or injury within the meaning of applicable law.  See 
38 C.F.R. § 3.303(c) (2003).  As refractive error of the eye 
is not, by law, a disease or injury, it requires more than an 
increase in severity during service in order to warrant a 
grant of service connection.  There is a lack of entitlement 
under the law to service connection for refractive error of 
the eye, unless the evidence shows that it was subject to a 
superimposed disease or injury during military service that 
resulted in increased disability.  See VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).  

The evidence in this case does not show that any superimposed 
disease or injury occurred during military service that 
resulted in increased disability.  The veteran's service 
medical records showed no injuries to the eyes, and he has 
denied incurring any particular eye injury.  It is true, as 
the veteran maintains, that his visual acuity decreased 
during his military service.  However, as refractive error of 
the eye may not be considered a disease or injury according 
to VA law, and as there is no competent medical evidence of a 
superimposed disease or injury during service that resulted 
in a decrease in visual acuity, the veteran has failed to 
state a plausible claim for service connection for myopic 
astigmatism and presbyopia.


ORDER

Entitlement to service connection for myopic astigmatism and 
presbyopia is denied.


REMAND

In his October 2002 notice of disagreement, the veteran 
asserted that his bilateral wrist tendonitis, bilateral hand 
strain, bilateral knee disorder, arthritis of the lumbar 
spine, bilateral hip strain, and bilateral ankle strain may 
all be etiologically related to thyroid surgery which he 
underwent during his period of active service.  The veteran 
is currently service-connected for post-operative 
thyroidectomy, disfiguring scar.

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

At a June 2002 VA examination, the diagnoses included 
bilateral wrist tendonitis, bilateral hand strain, bilateral 
patellar femoral knee syndrome, lumbosacral strain, bilateral 
hip strain, and bilateral ankle strain.  However, the VA 
examiner did not opine as to whether the disabilities as 
diagnosed were either etiologically related to or aggravated 
by the service-connected post-operative thyroidectomy, 
disfiguring scar.  See Allen, 7 Vet. App. at 439.  

As such, the Board is of the opinion that a remand is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim of entitlement to service 
connection for bilateral wrist tendonitis, bilateral hand 
strain, bilateral knee disorder, arthritis of the lumbar 
spine, bilateral hip strain, and bilateral ankle strain so 
that he is afforded every possible consideration and to 
comply with due process.  VA's duty to notify and assist has 
been significantly expanded to include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  The RO must ask the veteran to 
identify all medical care providers who 
have evaluated or treated him for a 
bilateral wrist tendonitis, bilateral 
hand strain, bilateral knee disorder, 
arthritis of the lumbar spine, bilateral 
hip strain, and bilateral ankle strain 
since his separation from service.  
Obtain all records of any treatment 
reported by the veteran that have not 
already been associated with the claims 
folder.

2.  After completion of number 1 above, the 
RO should schedule the veteran for a VA 
examination to determine the nature and 
etiology of any bilateral wrist tendonitis, 
bilateral hand strain, bilateral knee 
disorder, arthritis of the lumbar spine, 
bilateral hip strain, and bilateral ankle 
strain that may be present.  The claims file 
and a separate copy of this Remand must be 
made available to and reviewed by the 
clinician in conjunction with the 
examination.  The examination report must be 
annotated that the claims file was in fact 
reviewed in conjunction with the examination.  
All tests that are deemed necessary should be 
conducted.  

The doctor is asked to provide an opinion 
as to whether it is at least as likely as 
not (50 percent or more likelihood) that 
any currently diagnosed bilateral wrist 
tendonitis, bilateral hand strain, 
bilateral knee disorder, arthritis of the 
lumbar spine, bilateral hip strain, and 
bilateral ankle strain found to be present 
was either caused or aggravated (worsening 
of underlying knee condition versus a 
temporary flare-up of symptoms) by the 
veteran's service-connected post-operative 
residuals of a thyroidectomy.  It is 
requested that the doctor discuss the 
prior medical evidence and reconcile any 
contradictory evidence.

The doctor must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the doctor's conclusion.  If 
further testing or examination by other 
specialists is determined to be 
warranted in order to evaluate the 
condition at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

3.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in 
full, and that no other notification or 
development action is required by the 
VCAA.  If further action is required, 
undertake it before further claim 
adjudication.

4.  Readjudicate the veteran's claims, 
and if the benefits sought on appeal 
remain denied, provide the veteran and 
her representative with an SSOC.  The 
SSOC should contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



